Matter of Efraim T. (Julius T.) (2021 NY Slip Op 04608)





Matter of Efraim T. (Julius T.)


2021 NY Slip Op 04608


Decided on August 4, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2019-13608
2019-13609
 (Docket Nos. N-27230-16, N-27231-16, N-27232-16, N-27233-16, N-27234-16, N-27235-16)

[*1]In the Matter of Efraim T. (Anonymous). Administration for Children's Services, respondent; Julius T. (Anonymous), etc., appellant. (Proceeding No. 1)
In the Matter of Rachel T. (Anonymous). Administration for Children's Services, respondent; Julius T. (Anonymous), etc., appellant. (Proceeding No. 2)
In the Matter of Joseph T. (Anonymous). Administration for Children's Services, respondent; Julius T. (Anonymous), etc., appellant. (Proceeding No. 3)
In the Matter of Ariel T. (Anonymous). Administration for Children's Services, respondent; Julius T. (Anonymous), etc., appellant. (Proceeding No. 4)
In the Matter of Shoshana T. (Anonymous). Administration for Children's Services, respondent; Julius T. (Anonymous), etc., appellant. (Proceeding No. 5)In the Matter of Shlomo T. (Anonymous). Administration for Children's Services, respondent; Julius T. (Anonymous), etc., appellant. (Proceeding No. 6)


Leighton M. Jackson, New York, NY, for appellant, and appellant pro se.
Georgia M. Pestana, Corporation Counsel, New York, NY (Scott Shorr and Tahirih M. Sadrieh of counsel), for respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Marcia Egger of counsel), attorney for the children.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 10, the father appeals from (1) an order of fact-finding of the Family Court, Kings County (Ann E. O'Shea, J.), dated October 1, 2019, and (2) an order of disposition of the same court dated October 23, 2019. The order of fact-finding, after a hearing, inter alia, found that the father neglected the subject children. The order of disposition, upon the order of fact-finding, inter alia, released five of the subject children to the custody of the nonrespondent mother and directed the father to comply with certain terms and conditions. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as that order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738), and we have also reviewed the appellant's pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
MASTRO, J.P, AUSTIN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court